Citation Nr: 1548085	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-38 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ear defective hearing.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder and if so, whether service connection is warranted.

3.  Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO initially adjudicated both of the hearing loss claims as claims to reopen previously denied issues.  However, while entitlement to service connection for left ear hearing loss was denied in a June 1969 Board decision, right ear hearing loss has never been finally adjudicated.  In this regard, right ear hearing loss was initially denied in an August 2009 rating decision that addressed bilateral hearing loss.  The Veteran expressed his disagreement within one year (March 2010), and after another rating decision issued in May 2010, the Veteran again expressed his disagreement in a timely manner (November 2010).  As the August 2009 and May 2010 rating decisions are not final in regards to the claim for right ear hearing loss, that issue is being considered on the merits as noted on the title page.

Similarly, the RO did not adjudicate the claim for service connection for a skin condition as a claim to reopen despite the fact that that issue was also denied in the June 1969 Board decision noted above.  As such, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In July 2015 the Veteran revoked his then representative, Puerto Rico Public Advocate for Veterans Affairs.  As the Veteran has not submitted a new VA     Form 21-22 appointing a new representative, the Board recognizes the Veteran is currently unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 1969 decision, the Board denied service connection for left ear defective hearing and a skin disorder and the Veteran did request reconsideration of that decision; the decision is final.

2.  The evidence received since the June 1969 final decision denying service connection for a skin condition is new, and some of it relates to an unestablished fact necessary to substantiate the claim.

3.  The evidence received since the June 1969 final decision denying service connection for left ear hearing loss is new, but it does not relate to an unestablished fact necessary to substantiate the claim.

4.  The most probative evidence indicates that the Veteran's skin disability is not related to service.

5.  The most probative evidence indicates that the Veteran's right ear hearing loss disability is not related to service.


CONCLUSIONS OF LAW

1. The June 1969 Board decision is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been presented to reopen the claim for service connection for a skin condition.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been presented to reopen the claim for service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for establishing service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

New and Material Evidence

The Veteran's claims for entitlement to service connection for a left ear hearing  loss disability and a skin disability were previously denied in a June 1969 Board decision, and the Veteran did not request reconsideration; the decision is final.       38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7104.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 1969 Board decision included      the Veteran's STRs, his lay statements, and VA examination reports.  Service connection for left ear deficient hearing was denied in that decision because it was "not incurred in or aggravated by active service."  The claim for service connection for a skin condition was denied in the 1969 Board decision because there was no evidence showing that the Veteran had a current skin disorder.

      A.  Left Ear Hearing Loss

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for left ear defective hearing.

The evidence received since the prior final denial includes VA treatment records, private treatment records, VA examination reports (including 1971, 2008, and 2011 audiological examination reports), and the Veteran's lay statements.  The newly submitted medical evidence does not indicate that the Veteran was diagnosed     with left ear hearing loss in service or within a year of service, or that the current condition is related to service.  While the new evidence does indicate the presence of left ear hearing loss, there was evidence of left ear hearing loss at the time of the June 1969 denial of service connection.  Regarding the Veteran's newly submitted lay statements, he has presented no new argument for service connection and has simply continued to allege that he has a left ear hearing loss disability related to noise exposure in service.  Thus, the newly submitted evidence is essentially cumulative of previously considered evidence.

Ultimately, the Veteran has provided no new nexus evidence showing that his left ear hearing disability manifest during service or is otherwise related to service.  In fact, the Veteran reported while receiving private psychological treatment in April 1971 that he suffered an injury to his ears, lost some of his hearing ability, and developed a great intolerance for noise after a workplace accident in May 1968.  In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim for service connection for left ear defective hearing is not reopened.  Thus, the appeal as to that issue is denied.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for left ear defective hearing, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      B.  Skin Disorder

Regarding the Veteran's request to reopen his claim for service connection for a skin disorder, the evidence received since the June 1969 Board decision includes an August 2014 VA skin disorders examination report noting a current diagnosis of xerosis, senile angioma, and solar lentigo.  As the basis for the prior denial was the absence of a current disability, the evidence showing a current diagnosed skin disability relates to a previously unestablished fact.  Accordingly, the Board      finds that new and material evidence has been received and the claim for service connection for a skin disorder is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is 
an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Skin Disorder

The Board notes that the RO adjudicated the claim for service connection for a   skin disorder on the merits; thus, the Veteran is not prejudiced by the Board's consideration of this claim on the merits following reopening of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran contends that his current skin condition is related to his in-service treatment for abscesses on the lower aspect of his body or related to his purported exposure to herbicides while stationed in the Demilitarized Zone (DMZ) in Korea.  

As noted above, the evidence of record shows that the Veteran has been diagnosed with xerosis, senile angioma, and solar lentigo.  Accordingly, the first element of service connection has been met with respect to this claim.  Thus, the question becomes whether the Veteran's skin disorders are related to service.

The Veteran's STRs reveal that the Veteran was seen in May 1953 for rubella, in November 1953 for boils on his legs and arms with itchy skin, and in October 1954 for abscesses on his chest and legs.  The Veteran also had a perirectal abscess in April 1954.  Thereafter, during a March 1955 medical examination performed in conjunction with the Veteran's separation from service, the Veteran's skin and lymphatic system were noted as being within normal limits.  

During VA examination in May 1967, the Veteran's skin was noted to be free of lesions.  The Veteran was eventually diagnosed with a post-service skin disorder on VA examination in August 2014, over 50 years after his separation from service. 

As the competent evidence fails to show a skin disability in service or for many years thereafter, competent evidence linking the current disability to service is necessary.  On this question, the preponderance of the competent and probative evidence is against the claim.

In August 2014 the Veteran was afforded a VA skin disorders examination in connection with his claim for service connection.  At that time the Veteran noted his in-service treatment for abscesses of the skin and specifically noted that he had not experienced similar lesions after his separation from service.  Following a review    of the record and examination of the Veteran, the examiner concluded that a nexus does not exist between the Veteran's current skin complaints and those that occurred during active duty service.  In support of the opinion, the examiner noted that the Veteran's in-service abscesses were caused by an infectious agent.  Contrarily, the examiner noted that the Veteran's current skin conditions are caused by aging and chronic sun exposure, not infectious agents.  The examiner also noted that based on the Veteran's own report, his current skin condition had its onset "several years ago[,]" well after his separation from service in 1955.  

The Board finds that the opinion of the 2014 VA examiner provided after 
reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, there is no medical opinion of record to the contrary.

With regard to the Veteran's assertion that he was exposed to herbicide agents in service while in the DMZ in Korea, the Board notes the Veteran did not serve in that area during the Vietnam era.  Rather, his Korean service was during the 1950's.  As such, the provisions pertaining to presumptive service connection     for herbicide/Agent Orange exposure in Korea are not for application in this case.  38 C.F.R. § 3.307(a)(6)(iv) (requiring service in Korea between April 1, 1968 and August 31, 1971).  

While the Veteran contends that his skin disorder is related to service, the diagnosis of solar lentigo, xerosis, and senile angioma and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his skin disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the  pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

In this case, there is no competent evidence of the Veteran's current skin disorders in service or for many years thereafter, and there is no competent evidence linking the Veteran's current skin disorders to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for a skin disorder is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	b.  Right Ear Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this case, the 2009 and 2011 VA examinations show that the Veteran has a right ear hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was light weapons infantryman.  Thus, the remaining question before the Board is whether the currently diagnosed right ear hearing loss disability is related to his service.

The Veteran's STRs show no complaints of or treatment for hearing loss at any time.  Audiograms were not performed during the entrance examination in February 1953 or the exit examination in March 1955, but the whisper tests showed normal hearing, with a score of 15/15.  Moreover, the Veteran's ears were noted to be normal on physical examination in February 1953 and March 1955.  Thus, there is 
no competent evidence showing a right ear hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a right ear hearing loss disability within one year after the Veteran's separation from service.

In fact, right ear hearing loss was first noted many years after service.  In this regard, a right ear hearing loss disability as defined by VA regulation was initially noted by a private clinician in May 2008.  At that time the Veteran reported having hearing loss for many years.  Prior to that, including on VA examination in November 1971, the Veteran was noted to have normal right ear hearing.  The Board also notes that while receiving psychiatric treatment in April 1971 the Veteran reported having reduced hearing acuity after an explosion at his workplace in May 1968.

As the competent evidence fails to show a right ear hearing loss disability in service or for many years thereafter, the question in this case becomes whether the current right ear hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following review of the record and examination of the Veteran, a VA examiner in April 2009 concluded that the Veteran's hearing loss was not caused by or a result of military service.  The examiner acknowledged the Veteran's reported symptoms and his denial of civilian noise exposure, but found that there was no evidence that his hearing loss was related to service.  In support of the opinion, the examiner noted that given the degree of hearing loss and the Veteran's age, "there is a considerable probability that [his] hearing loss [is] secondary to [his age.]"  However, the examiner could not opine without resort to mere speculation that     his hearing loss was definitely related to his age.  

The Veteran was afforded a second VA audiological examination and opinion in May 2011.  The examiner accepted the Veteran's reports of intense military noise exposure, but ultimately opined that it was less likely than not that the Veteran's hearing loss was related to his military service.  Specifically, the examiner noted that "in 1971, 16 years after his separation exam[ination] in 1955..." the Veteran had normal right ear hearing.  Like the 2009 examiner, the 2011 examiner also speculated that age induced hearing loss was a probable cause for the Veteran's current disability.  

The Board finds that the opinion of the 2011 VA examiner provided after  reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Additionally, the opinion is supported by that of the April 2009 examiner.  Finally, there is no medical opinion of record to the contrary.  In this regard, while the Veteran has submitted private treatment records noting a current hearing loss disability, those records do not contain any opinions as to the likely etiology of the Veteran's right ear hearing loss.

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his right ear hearing loss disability is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the in-service whisper tests, and the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, there is no competent evidence showing a right ear hearing loss disability during service or within the year following discharge from service, and there is no medical opinion of record linking the Veteran's current right ear hearing loss to his active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.



ORDER

As new and material evidence has not been received, the claim for service connection for left ear defective hearing is not reopened and the appeal is denied. 

New and material evidence having been submitted, the claim for service connection for a skin disorder is reopened, and to that extent only, the appeal is granted.

Service connection for a skin disorder is denied.

Service connection for right ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


